WINDOM, Presiding Judge,
concurring in the result.
As detailed in the special writings in Ankrom v. State, [Ms. CR-09-1148, Aug. 26, 2011] — So.3d -, - (Ala.Crim.App.2011), our criminal justice system does not provide individuals charged by a facially valid indictment with a mechanism to seek a summary judgment. Here, as in Ankrom, Yearby sought the equivalent of summary judgment when he moved the circuit court to dismiss the charges against him based on his belief that the State could not present evidence establishing that he was guilty of first-degree hindering prosecution. See § 13A-12-214, Ala.Code 1975. Because the relief Yearby sought— a summary judgment in his favor — is not available in a criminal prosecution, I would affirm the circuit court’s decision denying his motion on that ground and would not address the merits of his argument. Therefore, I concur in the result.
WELCH, J., concurs.